Citation Nr: 9906589	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-34 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1969 to 
February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for a right shoulder disability, 
asthma, and hypertension.  The veteran, in January 1999, 
testified at a Board videoconference hearing.  

Appellate consideration of the issues of service connection 
for a right shoulder disability and hypertension is held in 
abeyance pending completion of the development requested 
below in the remand portion of this decision.  


FINDING OF FACT

Asthma was not clinically evident in service and there is no 
competent (medical) evidence relating current findings of 
asthma to the veteran's active service, any incident therein, 
any reported continuous symptomatology, or any service-
connected disability.


CONCLUSION OF LAW

The claim of service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A June 1968 military enlistment medical examination report is 
negative for complaints or findings of asthma.  Likewise, in-
service treatment records are negative for pertinent 
complaints or findings, including asthma.  At his January 
1976 military discharge medical examination, the veteran 
denied asthma or shortness of breath.  Physical examination 
of the lungs and chest was normal.  

In December 1994, the veteran filed a claim of service 
connection for an unrelated disability.  His application is 
silent for complaints pertaining to asthma.  

In December 1996, he filed a claim of service connection for 
asthma.  In support of his claim, the RO obtained private 
treatment records showing that the veteran had been treated 
in March 1995 for asthma.  

VA outpatient treatment records for the period of January 
1996 to January 1997 were also obtained and associated with 
the veteran's claims folder.  These records show that in 
January 1996, he sought treatment for a sore throat.  He was 
diagnosed with bronchitis.  In March 1996, he again sought 
treatment, stating that his throat was still sore and that he 
was short of breath.  The diagnosis was asthma.  In July 
1996, he reported that he had had possible exposure to Agent 
Orange in service and that his asthma and allergy symptoms 
had begun in 1972 upon returning from Vietnam.  The 
assessments included asthma.  Subsequent treatment records 
show continued treatment for asthma.

At his January 1999 Board hearing, the veteran stated that he 
had no bronchial problems or asthma symptoms prior to 
service.  However, he indicated that he was exposed to 
numerous materials in service, such as paint thinners, 
gunpowder, and dust, and began to have trouble breathing 
therein.  He stated that he sought treatment in service, but 
was told that there was nothing that could be done about it.  
Following his service separation, he stated that he sought 
private medical treatment and was first diagnosed with asthma 
around 1980.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
The regulation (38 C.F.R. § 3.303(b)) requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16 (1991).

The U.S. Court of Appeals for Veterans Claims (formerly U.S. 
Court of Veterans Appeals) (Court) has held that lay 
observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  The Court has established the following 
rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
In this case, the veteran has not alleged that he incurred 
asthma as a result of combat with the enemy.  Accordingly, 
the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

After careful review of the pertinent evidence of record, the 
Board must conclude that the veteran's claim of service 
connection for asthma is not well grounded.  Initially, it is 
noted that the service medical records are entirely negative 
for complaints or findings of asthma.  At his January 1976 
military discharge medical examination, the veteran denied a 
history of asthma or breathing problems and his lungs were 
found to be normal.  

Likewise, the post-service medical records show no diagnoses 
of asthma until 1995, approximately 19 years after his 
separation from service.  Moreover, none of these records 
contains a medical nexus between the veteran's current asthma 
and his military service.  The Board has considered the 
veteran's credible statements to the effect that he was first 
diagnosed with asthma in 1980.  However, even assuming that 
his statement is true, in the absence of clinical indications 
of asthma in service or a medical nexus between any current 
asthma (whether diagnosed in 1980 or 1995), the claim remains 
not well grounded.  

Indeed, the only evidence presented by the veteran tending to 
establish a connection between his current asthma and his 
period of active service, are his own statements to the 
effect that his asthma may be related to exposure to 
hazardous chemicals in service (such as dust, Agent Orange, 
paint thinner, etc.).  However, as the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, his own opinions as to medical diagnoses 
and/or causation are not competent.  As such, his statements 
alone are not sufficient to establish a plausible claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of submitting 
evidence of a well-grounded claim of entitlement to service 
connection for asthma.  In reaching this determination, the 
Board has also considered the veteran's statements that he 
has experienced continuous breathing difficulties since 
service.  As noted above, the Court has held that a claim 
based on chronicity may be well-grounded if (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage, supra.  

In this case, there is no evidence in the service medical 
records of asthma.  Likewise, while the Board accepts the 
veteran's statements of continuity of breathing difficulties 
since service, medical expertise is required linking his 
current asthma to his reported symptoms.  As the record is 
devoid of any such evidence, the Board concludes that the 
veteran has not submitted evidence sufficient to well ground 
his claim.  Id.  

Therefore, lacking evidence of asthma in service or competent 
medical evidence of link between his current asthma and his 
military service, any incident therein, any reported 
continuous symptomatology, or any service-connected 
disability, the Board must conclude that the veteran's claim 
of service connection for asthma is not well grounded.  38 
U.S.C.A. § 5107(a).

In the absence of a well-grounded claim, there is no duty to 
assist him further in developing the facts pertinent to the 
claim.  Id.  The Board also concludes that VA's duty under 38 
U.S.C.A. § 5103(a) has been satisfied in this case.  The 
Federal Circuit has held that section 5103(a) imposes a duty 
on VA to notify a claimant of the evidence needed to complete 
a submitted application when VA is aware, or reasonably 
should be aware, of the existence of such relevant evidence.  
McKnight v. Gober, 131 F.3d 1483 (1997).  In this case, the 
veteran has not reported the existence of any obtainable 
evidence that could serve to render his claim well grounded.  
Although he has identified physicians who treated him in 1980 
for asthma, there is no basis for speculating that records of 
this treatment would produce the missing nexus or continuity-
of-symptomatology evidence necessary to well ground the 
claim.  Thus, there is no further duty on the part of VA to 
advise him of the evidence necessary to complete his 
application.  38 U.S.C.A. 5103.


ORDER

Service connection for asthma is denied.


REMAND

The veteran claims service connection for a right shoulder 
disability.  His service medical records reveal that in May 
1970, he sought treatment for a right shoulder injury.  At 
that time, physical examination showed a contusion on the 
right anterior deltoid, as well as limited range of right 
shoulder motion.  The initial assessment was right 
acromioclavicular joint separation, rule out fracture of 
clavicle.  An X-ray study showed no fracture or separation.  
The final diagnosis was contusion of the right shoulder.  At 
his January 1976 military separation medical examination, 
physical examination showed an abrasion scar, 5 by 7 
centimeters over the right dorsal shoulder.  Musculoskeletal 
examination was normal.  

Post-service treatment records show that in April 1996, he 
sought treatment for right shoulder pain, stating that he had 
injured it in service in 1970 and had surgery post-service 
for a torn rotator cuff.  Physical examination showed a well-
healed scar of the right shoulder and an MRI performed in May 
1996 showed a right shoulder impingement with degenerative 
joint disease of the acromioclavicular joint.  

At a February 1997 VA medical examination, the veteran again 
reported that he injured his right shoulder in service when 
he was struck by a hatch cover while going up a stairwell.  
He indicated that he had right shoulder surgery in 1980 for a 
torn rotator cuff.  X-ray study showed narrowing and spurring 
of the right acromioclavicular joint.  MRI examination showed 
acromioclavicular joint spurring associated with impingement.  
The diagnosis was status post-operative right shoulder with 
degenerative joint disease.  An opinion regarding the 
etiology of the veteran's right shoulder disability was not 
provided.  

At his January 1999 hearing, the veteran again described the 
circumstances of his in-service right shoulder injury and 
indicated that he had had difficulty with his right shoulder 
since that time.  He stated that his pain progressively 
worsened to the point that he was forced to undergo surgery 
for a right torn rotator cuff approximately 4 years after his 
discharge from service at a hospital in Vallejo.  He stated 
that around April or May 1996 he reinjured his shoulder and 
was treated at the VA Medical Center in Martinez.  

A review of the record shows that in February 1997, the 
veteran submitted a completed VA Form 21-4142 on which he 
indicated that he had been treated for arthritis from 1980 to 
1995 at Kaiser Permanente Hospital in Vallejo.  On receipt of 
this form, the RO contacted Kaiser and requested treatment 
records from January 1995 to the present.  Records from 1980 
were not requested.  Given the nature of the veteran's claim, 
the Board is of the opinion that records of the veteran's 
right rotator cuff surgery in 1980 may prove pertinent to his 
claim.  McKnight v. Gober, 131 F.3d 1483 (1997).  

With respect to the issue of service connection for 
hypertension, the Board notes that at his January 1999 Board 
hearing, the veteran indicated that he wished to withdraw his 
appeal on this issue; however, in a subsequent January 1999 
statement (apparently signed the same day as the Board 
hearing), the veteran indicated that while he wished to 
withdraw his claim of service connection for hypertension on 
a direct basis, his desire was to file a claim of service 
connection for hypertension as secondary to his service-
connected PTSD.  

The Court has held that a new etiological theory does not 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 
124 (1997).  Thus, the Board construes the veteran's January 
1999 written statement as a request to reinstate his appeal 
of the claim of service connection for hypertension.  The 
Court has held that "where . . . the claimant expressly 
indicates an intent that adjudication of certain specific 
claims not proceed at a certain point in time, neither the RO 
nor BVA has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the 
claimant or his or her representative." See Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (emphasis added).  In view of the 
foregoing, the Board finds that the veteran's appeal of the 
claim of service connection for hypertension is still vital 
and remains in appellate status.  

The veteran's "current" claim of service connection for 
hypertension is premised on an etiological theory not yet 
specifically considered by the RO.  A review of the record 
indicates that the RO has not yet had the opportunity to 
expressly consider and apply the provisions of 38 C.F.R. § 
3.310 as well as the Court's holding in Allen v. Brown, 7 
Vet. App. 439 (1995), and the veteran has not yet been 
afforded notice of those criteria.  It is also noted that he 
has not yet been given notice of the need to submit evidence 
or argument on the underlying claim.  As such, the Board 
finds that review of the veteran's claim at this point may 
result in prejudice to him.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should contact Kaiser 
Permanente Hospital in Vallejo and 
request copies of all treatment records 
pertaining to the veteran since his 
separation from service to January 1995, 
to include treatment records pertaining 
to his 1980 right shoulder surgery.  

2.  After the above records, if any, have 
been obtained, the RO should forward the 
veteran's claims folder to the VA 
examiner who conducted the February 1997 
medical examination (if available, 
otherwise to another VA physician), and 
request an opinion as to whether it is at 
least as likely as not that the veteran's 
current right shoulder disability is 
related to his period of military service 
or any incident therein, including the 
May 1970 right shoulder injury.  

3.  The RO should then readjudicate the 
claims of service connection for a right 
shoulder disability and hypertension, 
with consideration of the entire record, 
and all pertinent law, regulations, and 
Court decisions, to include 38 C.F.R. § 
3.310 and Allen v. Brown, 7 Vet. App. 439 
(1995), where applicable.


If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a Supplemental 
Statement of the Case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


